PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHELLE WENTZ,                                   )     CASE NO. 1:19-CV-734
                                                  )
               Plaintiff,                         )
                                                  )     JUDGE BENITA Y. PEARSON
               v.                                 )
                                                  )
COMMISSIONER OF SOCIAL                            )
SECURITY,                                         )     MEMORANDUM OF OPINION AND
                                                  )     ORDER
               Defendant.                         )



       An Administrative Law Judge (“ALJ”) denied Plaintiff Michelle Wentz’s application for

Supplemental Security Income (“SSI”) after a hearing in the above-captioned case. That decision

became the final determination of the Commissioner of Social Security when the Appeals

Council denied the request to review the ALJ’s decision. Plaintiff sought judicial review of the

Commissioner’s decision, and the Court referred the matter to Magistrate Judge Jonathan D.

Greenberg for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and

Local Rule 72.2(b)(1). On January 6, 2020, the magistrate judge submitted a Report (ECF No.

19) recommending that the Court vacate the Commissioner’s decision and remand the case to the

Commissioner. See ECF No. 19 at PageID #: 3317.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. To date, Plaintiff has not filed objections. On January 16,

2020, Defendant filed a notice to the Court, indicating that it would not be filing objections to the

magistrate judge’s Report and Recommendation. ECF No. 20. Thus, any further review by this
(1:19CV734)

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The Court vacates the decision of the Commissioner of Social Security and remands this case to

the Commissioner for further proceedings consistent with the Report and Recommendation. A

separate Order of Remand shall issue.



       IT IS SO ORDERED.


 February 11, 2020                            /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               2
